                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MICHIGAN
                                     SOUTHERN DIVISION

ARA DARAKJIAN, et al.

                  Plaintiffs,                       Case No. 19-10277
                                                    District Court Judge Victoria A. Roberts
v.                                                  Magistrate Judge Elizabeth A. Stafford

CITY OF BIRMINGHAM, et al.

           Defendants.
__________________________/

     ORDER GRANTING WOODWARD BATES’ MOTION TO DISMISS AND THE CITY
         OF BIRMINGHAM’S MOTION FOR JUDGMENT ON THE PLEADINGS

      I.       INTRODUCTION

            Defendants, Woodward Bates Partners, LLC, and the City of Birmingham, et al.,

filed Motions to Dismiss and for Judgment on the Pleadings, respectively. Because the

Motions assert the same arguments and require a similar standard of review, the Court

addresses them together.

            The motions challenge Plaintiffs’ standing. Defendants say: (1) Ara Darakjian

(“Darakjian”) lacks standing as an individual; and (2) TIR Equities LLC (“TIR”) lacks

standing because it is a “disappointed bidder.”

            Because Darakjian does not have standing as an individual to bring a claim,

Defendants’ Motions are GRANTED on his claims. Because TIR lacks standing because

he is a disappointed bidder and no exceptions apply, Defendants’ Motions are GRANTED

on TIR’s claims.

      II.      FACTUAL BACKGROUND

            Darakjian founded TIR in 2014 and is its sole owner.

                                                1
       In 2017, the City of Birmingham (“the City”) initiated a public bidder selection

process to redevelop a parcel of City property (“the Project”). Around March 2017, the

City issued a Request for Qualifications (“RFQ”), inviting respondents to submit their

qualifications and experience for an invitation to submit a bid, also known as a “proposal,”

for the Project. From this process, the City invited four entities to bid; TIR and Defendant

Woodward Bates Partners, LLC were two of the four.

       Next, the City issued a Request for Proposals (“RFP”) to the four entities. The RFP

outlined development guidelines and design issues for the Project and included a

“conceptual illustration” of a “sample plan” for redevelopment of the Project site. The

deadline to submit bids was January 3, 2018. Darakjian says the sample plan was created

by Woodward Bates.

       In January of 2018, TIR and Woodward Bates submitted bids to the City’s Ad Hoc

Parking Development Committee (“the Committee”). Darakjian and TIR allege that

Woodward Bates’ proposal included the same images included in the sample plan from

the RFP. The City requested additional information from both bidders and invited both to

a formal interview. The Committee interviewed both TIR and Woodward Bates on March

9, 2018.

       The Committee met to discuss the two bids. The Committee analyzed whether

TIR’s bid was in compliance with the RFP and compared the bid to the sample design.

This same day, Darakjian served a letter to the Committee addressing concerns about

TIR’s bid. The Committee did not respond.




                                             2
          The Committee recommended to the Birmingham City Commission that the City

move forward with Woodward Bates. The Commission approved the recommendation on

June 25, 2018.

          On July 3, 2018, Darakjian sent a letter to the Commission saying that TIR would

make changes to its bid, including that TIR would build a parking structure at no cost to

the City. He also read this letter into the record during the Commission meeting on July

9, 2018.

          On July 17, 2018, Darakjian met with Defendant Joseph Valentine and others to

discuss TIR’s bid. On July 18, 2018, Defendant Valentine sent a letter to Darakjian

advising that the City would move forward with Woodward Bates and was unable to

consider any new proposals by Darakjian’s team.

   III.      LEGAL STANDARD
             A. Motion to Dismiss

          A motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6) tests a

complaint’s legal sufficiency. Although the federal rules only require that a complaint

contain a “short and plain statement of the claim showing that the pleader is entitled to

relief,” see Rule 8(a)(2), the statement of the claim must be plausible. Indeed, “[t]o survive

a motion to dismiss, a complaint must contain sufficient factual matter, accepted as true,

to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim is

plausible where the facts allow the Court to infer that the defendant is liable for the

misconduct alleged. Id. This requires more than “bare assertions of legal conclusions”;




                                              3
a plaintiff must provide the “grounds” of his or her “entitlement to relief.” League of United

Latin Am. Citizens v. Bredesen, 500 F.3d 523, 527 (6th Cir. 2007).

       In deciding a motion under Rule 12(b)(6), the Court must construe the complaint

in the light most favorable to the plaintiff and accept as true all well-pled factual

allegations. Id. The Court “may consider the Complaint and any exhibits attached

thereto, public records, items appearing in the record of the case and exhibits attached

to defendant’s motion to dismiss so long as they are referred to in the Complaint and are

central to the claims contained therein.” Bassett v. Nat’l Collegiate Athletic Ass’n, 528

F.3d 426, 430 (6th Cir. 2008).

          B. Judgment on the Pleadings

       The Court applies essentially the same standard of review for judgment on the

pleadings as it does for a motion to dismiss under Fed. R. Civ. P. 12(b)(6). Fritz v. Charter

Twp. of Comstock, 592 F.3d 718, 722 (6th Cir. 2010). “For purposes of a motion for

judgment on the pleadings, all well-pleaded material allegations of the pleadings of the

opposing party must be taken as true, and the motion may be granted only if the moving

party is nevertheless clearly entitled to judgment.” Poplar Creek Dev. Co. v. Chesapeake

Appalachia, L.L.C., 636 F.3d 235, 240 (6th Cir. 2011) (citation omitted).

       To withstand a Rule 12(c) motion, “a complaint must contain direct or inferential

allegations respecting all the material elements under some viable legal theory.”

Commercial Money Ctr., Inc. v. Illinois Union Ins. Co., 508 F.3d 327, 336 (6th Cir. 2007).

The “[f]actual allegations must be enough to raise a right to relief above the speculative

level on the assumption that all the allegations in the complaint are true.” Ass’n of

Cleveland Fire Fighters v. City of Cleveland, 502 F.3d 545, 548 (6th Cir. 2007) (quoting



                                              4
Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). In deciding this motion, the

Court does not consider materials raised outside of the pleadings.

   IV.        DISCUSSION

              A. Darakjian’s Individual Standing

         Defendants say Darakjian lacks standing as an individual because TIR submitted

the bid – not him. They say his claim should be dismissed because TIR asserted its own

claim and Darakijan does not allege a derivative claim.

         Darakjian says he has standing because: (1) he was a “prospective bidder” for the

Project; (2) he is a citizen and taxpayer of the City of Birmingham; (3) he suffered an injury

distinct and separate from TIR; and (4) he satisfies the Supreme Court’s general test for

Article III standing by alleging economic damages.

         i.      Standing as a Prospective Bidder

         Defendants say: (1) only TIR submitted a bid for the Project; and (2) Darakjian’s

alleged attempt to submit a revised bid through a letter to the City in July of 2018 does

not qualify him as a prospective bidder.

         In support of standing as a prospective bidder, Darakjian relies on Club Italia

Soccer & Sports Organization, Inc. v. Charter Tp. Of Shelby, Mich., 470 F.3d 286, 294

(6th Cir. 2006), overruled on other grounds as recognized by Davis v. Prison Health

Services, 679 F.3d 433 (6th Cir. 2012).

         Club Italia is distinguishable. There, the Sixth Circuit found the plaintiff had a

sufficient economic interest at stake to support standing after the defendant refused to



                                              5
allow him to bid on the contract in an open bidding process. Id. at 294. Here, Darakijan

was not precluded from submitting a bid during the open bidding process. Darakjian

claims he attempted to submit a revised proposal in July of 2018 – about seven months

after the January 3rd submission deadline.

       Darakjian’s correspondence to the City regarding this revised bid was on behalf of

TIR.    The     letter   sent    by    Darakjian      on    July    3,   2018    begins:

“I represent the applicant TIR Equities, which submitted a response to the RFP for the

Bates Street Extension.” Defendant City of Birmingham’s Motion for Judgment on the

Pleadings. ECF No. 15-5, Page ID.253. Any assertion that this letter shows Darakjian’s

intent to submit a new bid himself is disingenuous.

       Importantly, throughout his complaint and in his response brief, Darakjian

repeatedly refers to TIR’s bid and highlights his advocacy efforts on behalf of TIR. The

following excerpts are the relevant portions of Darakjian’s complaint:

              52. Darakjian served a letter upon the Committee addressing
              its concerns regarding TIR’s proposal.
              ...
              57. Darakjian sent a letter to the commission . . . stating,
              among other things, that TIR would build the parking structure
              at no cost at all to the City - with TIR paying for the
              construction and retaining the income derived therefrom only
              until TIR’s investment therein was recoupled, at which point
              TIR would sell the parking structure to the City for $1.
              (emphasis in original).
              ...
              62. Valentine sent a letter to Darakjian summarily dismissing
              TIR’s proposal.


Plaintiff’s Amended Complaint. ECF No. 9, Page ID. 44-45, 46 (emphasis in original).

                                             6
       As the City points out, nowhere in his complaint does Darakjian allege anything

except that he is the owner of TIR, and that he was acting on behalf of TIR when he sent

letters concerning its bid. Although Darakjian interchangeably references the bid as

“Plaintiffs’ proposal” and “TIR’s proposal,” it is undisputed that only TIR responded to the

City’s Request for Qualifications and, that TIR - not Darakjian - submitted a bid for the

Project by the January 3, 2018 deadline. Only TIR was a prospective bidder by the time

bids closed on January 3, 2018.

       Darakjian does not have standing as a prospective bidder.

       ii.    General Article III Standing

       Defendants say Darakjian cannot establish Article III standing because he was

neither a prospective nor actual bidder and has no injury fairly traceable to the alleged

unlawful conduct.

       Darakjian says his personal expenditures towards the bid represent an injury

separate and distinct from any injuries to TIR and establish Article III standing. He relies

on Gaff v. Fed. Deposit Ins. Corp., 814 F.2d 311, 315 (6th Cir. 1987), which provides

standing for a shareholder who suffers an injury separate and distinct from its corporation.

       To establish constitutional Article III standing, Darakjian must show he suffered a

cognizable injury in fact. Lujan v. Defenders of Wildlife, 504 U.S. 555, (1992). Standing

requires, amongst other things, that a plaintiff “assert his own legal rights and interests,

without resting the claim on the rights or interest of third parties.” Wuliger v. Manufacturers

Life. Ins. Co., 567 F.3d 787, 793 (6th Cir. 2009). Darakjian must be directly benefitted or




                                              7
injured by the outcome of the litigation. Heine v. Streamline Foods, Inc., 805 F.Supp.2d

383, 388 (N.D. Ohio, July 29, 2011).

       This Court previously held “although wage, investment, and other economic losses

may flow to an individual from discriminatory harm suffered by a corporation, those

injuries are not ‘separate and distinct’ from those suffered by that corporation.” Club

Xtreme, Inc. v. City of Wayne, 2010 WL 1626415 at *5 (E.D. Mich. Apr. 21, 2010). Under

Michigan law, rules with respect to corporations apply equally to limited liability

corporations. Hills and Dales General Hosp. v. Pantig, 295 Mich.App. 14, 21 (2011). As

such, a limited liability company is its own “person,” separate and distinct from its owners.

Id. Here, Darakjian is separate and distinct from his LLC, TIR.

       Darakjian admits that his personal expenditures were made towards the TIR bid.

Plaintiffs’ Response. ECF No. 19, Page ID.306. The Court has already held that Darakjian

was not a prospective bidder. Any efforts made by Darakjian were on behalf of TIR. As

such, any alleged injury suffered by Darakjian is not separate and distinct from TIR’s

alleged injuries.

       Because Darakjian suffered no cognizable injury in fact, he cannot establish

general Article III standing.

       iii.   Municipal Taxpayer Standing

       Defendants argue Darakjian cannot establish municipal taxpayer standing

because: (1) none of his claims is based on that theory; and (2) the municipal taxpayer

case law does not apply to this action. Defendants are correct.




                                             8
       Because Darakjian only challenges the City’s process which led to the expenditure,

and does not challenge the expenditure of municipal funds, he fails to establish municipal

taxpayer standing.

       The Supreme Court articulated a general prohibition against federal and state

taxpayer standing in Frothingham v. Mellon, 262 U.S. 447 (1923). However, the Court

approved municipal taxpayer standing to enjoin the illegal use of municipal funds because

of the close relationship between the City and its taxpaying resident. Frothingham, 262

U.S. at 487. Frothingham held a municipal taxpayer can seek an injunction to stop the

illegal use of municipal funds because that interest is “direct and immediate,”

Frothingham, 262 U.S. at 486, as opposed to a state or federal taxpayer, whose interest

in the funds is shared with millions. Id. at 487.

       The Sixth Circuit abides by Frothingham, holding that a municipal taxpayer has

standing if his action challenges the expenditure of municipal funds. American Atheists,

Inc. v. City of Detroit Downtown Development Authority, 567 F.3d 278, 285 (6th Cir. 2009).

It later held that a municipal taxpayer may fulfill the injury requirement by pleading an

alleged misuse of municipal funds. Smith v. Jefferson County Bd. of School Com’rs, 641

F.3d 197, 210 (6th Cir. 2011).

       Municipal taxpayer standing was further clarified in Feldman v. Bowser, 315

F.Supp.3d 299 (D.D.C. May 30, 2018). Relying in part on Smith, the D.C. Circuit held it

is only available to a taxpayer who alleges expenditures that are unlawful; standing is not

available to someone who challenges the overall method or process by which city

governments makes expenditures that are otherwise lawful. Id. at 310.



                                              9
       Darakjian does not plead an alleged “illegal use” of municipal funds. The amended

complaint alleges a violation of due process and asks the Court to order Defendants to

“conduct their bidder selection process in a manner that is consistent with Plaintiffs

constitutional right to due process, that is fair to Plaintiffs, and that is free from favoritism

and conflicts of interest.” Plaintiffs’ Amended Complaint. ECF No. 9, Page ID.50. This is

a challenge to the City’s bidder selection process which led to the use of funds for a lawful

purpose: the development of the City’s property.

       Darakjian lacks standing as a municipal taxpayer.

           B. TIR Does Not Have Standing to Bring a Claim

       Defendants say TIR lacks standing because it is a disappointed bidder - a bidder

who sues after the government rejects his bid. See EBI Detroit, Inc. v. City of Detroit, 279

Fed. Appx. 340, 348 n.4 (6th Cir. 2008). “[D]isappointed bidders have no standing to bring

claims based on a violation of bidding procedures.” Id. at 348.

       TIR does not dispute that in general, a disappointed bidder does not have standing.

But, it claims it falls under two exceptions to the general rule. The first exception comes

into play when a city has limited discretion as to whom it will award bids. This was

announced in United of Omaha Life Ins. Co. v. Solomon, 960 F.2d 31, 34 (6th Cir. 1992);

the Court held a disappointed bidder can establish standing by showing that local rules

limit the discretion of officials.

       The second exception applies where there is an expressed legislative intent to

confer standing upon a disappointed bidder. This was announced in Club Italia Soccer &

Sports Organization, Inc. v. Charter Tp. of Shelby, Mich., 470 F.3d 286, 293 (6th Cir.


                                               10
2006), overruled on other grounds as recognized by Davis v. Prison Health Services, 679

F.3d 433 (6th Cir. 2012).

       1. The City Had Unlimited Discretion to Award Bids

       Defendants say the first exception does not apply because the City had unlimited

discretion to award the bid to Woodward Bates. In support of its contention that City

discretion was limited, TIR directs the Court to Section 2-280 of the City’s Code:

              (a) Except as provided in subsection (c) of this section, all
                  supplies and contractual services, when the estimated
                  cost thereof shall equal or exceed $6,000.00, shall be
                  purchased by formal written contract from the lowest
                  responsible and responsive bidder after due notice inviting
                  competitive sealed bids. All such contracts shall be
                  awarded by the city commission.
Plaintiffs Response Motion. ECF No. 19-14, Page ID.441.

       Defendants say Section 2-280 is inapplicable because the Project is not

considered a “contractual service.” And, despite the City Code language that bids be

awarded to the lowest responsible and responsive bidders, Defendants direct the Court

to the RFP, which says: “[t]he City of Birmingham reserves the right, at its sole discretion,

to reject any or all submittals when, in its opinion, it is determined to be in the public

interest to do so.” Defendant Woodward Bates Motion to Dismiss, ECF No. 14-2, Page

ID.163.

       Whether the Project is considered a “contractual service” under Section 2-280 is

irrelevant. As the City points out, Section 2-280(a)(1)(e) addresses invitations to bid and

says: “An invitation for bids may be cancelled or any or all bids or proposals may be




                                             11
rejected in whole or in part as specified in the invitation for bids when it is determined by

the city commission to be in the best interests of the city.”

       The RFP is consistent with Section 2-280(a)(1)(e). The City retains complete

discretion to reject bids even from the lowest responsible and responsive bidder for

contractual services.

       2. Darakjian Cannot Establish Expressed Legislative Intent to Confer
          Standing
       The expressed legislative intent exception does not apply to TIR. The Sixth Circuit

held “where the [Administrative Procedure Act] or similar legislation that expresses a

congressional intent to create standing does not apply, a disappointed bidder does not

have standing.” Club Italia, 470 F.3d 286, 293 (6th Cir. 2006). Club Italia relied on

Cincinnati Electronics Corp. v. Kleppe, 509 F.2d 1080 (6th Cir. 1975). There, the bidding

legislation at issue stated a “fair proportion of purchases and contracts” would be awarded

to “small business concerns.” 509 F.2d at 1086. The Sixth Circuit found this legislation

represented Congress’ recognition of the legal right of a bidder for government contracts

to benefit from such language and held that it conferred standing to sue. The Court held

the language created a “zone of interest[] sought to be regulated or protected.” Id.

       TIR says the City Code created a similar “zone of interest” – the lowest responsible

and responsive bidder – deserving of protection and the ability to sue. But, Section 2-280

does not grant a preference to any bidder – unlike the legislation in Cincinnati Electronics,

which had an interest in protecting small business concerns. The City’s Code, and the

RFP, clearly state the City can reject proposals at its sole discretion when it is in the best




                                             12
interest of the City to do so – even if the bid belongs to the lowest responsible and

responsive bidder.

   V.      CONCLUSION

        Plaintiffs fail to state a claim upon which relief can be granted.

        Defendants’ Motions are GRANTED. Plaintiffs’ claims are dismissed with prejudice

and judgment will enter in favor of Defendants City of Birmingham, Mark Nickita, and

Joseph Valentine.

        IT IS ORDERED.

Dated: July 29, 2019                               s/ Victoria A. Roberts
                                                   Victoria A. Roberts
                                                   United States District Judge




                                              13
